Plaintiffs conclusory allegations that his ex-wife, Clements, *535and her divorce attorney, Hayes, who also represented plaintiff in the sale of the couple’s home, defrauded plaintiff out of his share of the proceeds of that sale, are insufficient to state a cause of action sounding in fraud and breach of trust (see CPLR 3016; see generally Pludeman v Northern Leasing Sys., Inc., 10 NY3d 486, 492 [2008]). Moreover, plaintiffs unsupported assertions that all of the documentation regarding the sale of the home, submitted to the court below, was “fraudulent,” “false” and “staged,” are insufficient to defeat the motion to dismiss plaintiffs claims for fraud, conversion and legal malpractice (see CPLR 3211 [a] [1]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Friedman, J.E, Sweeny, Ren wick, DeGrasse and Román, JJ. [Prior Case History: 2011 NY Slip Op 31655(U).]